-1- department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person identification_number contact number fax s i n - no third party contacts number release date se t eo ra t date employer_identification_number legend a x dear ------------- this is in response to your rulings request dated date as supplemented by letter dated date under sec_501 of the internal code the code you are exempt under sec_501 of the code you were formed as a rural electric cooperative under the provisions of the a cooperative utilities act your bylaws provide that you operate at all times on a cooperative basis for the mutual benefit of members the bylaws also provide that each member is entitled to one vote on each matter submitted for a vote at membership meetings further you shall not pay interest or dividends on any capital furnished by your members you are obligated to account to all members and patrons on a patronage basis net amounts received from furnishing of electricity and other patron services all such net amounts are received with the understanding that they are furnished by the members or other patrons as capital you are obligated to pay by credits to a capital_account for each member or other patron on all such net amounts you maintain books_and_records that reflect at the end of each year the amount of capital if any furnished by each member or patron and within a reasonable_time notify each member or patron of the amount of capital credited to the account your bylaws provide that if at anytime prior to dissolution or liquidation the board_of directors determines that the financial condition of the organization will not be impaired then it shall permit the retirement of members’ or other patrons’ capital credit accounts in full or in part the board_of directors may at its discretion retire the capital accounts of natural persons members or patrons who died the legal_representative of the deceased must make the request for early retirement of capital_account in writing in addition to providing electricity to members or patrons on a cooperative basis you operate a variety of services on a cooperative basis to members and patrons that include wireless satellite internet service provider wireless isp and landline isp you acquired the right to provide the wireless isp service under separate agreements with x an organization exempt under sec_501 you will also provide cable television service on a cooperative basis you coordinate the installation of landline equipment perform maintenance handle customer questions and complaints and perform customer monthly billings you propose to amend your bylaws where membership in the cooperative is available to all customers who do not receive electric service and to provide members with wireless isp landline isp and cable television services on a cooperative basis you will eliminate in the bylaws any references to nonmember patrons you propose to offer patronage capital discounting so that members can receive early redemption of some or all of their patronage credits participation is voluntary and the terms are identical to all members and former members the difference between the face_amount of the patronage credit and the discounted amounts paid to participating member will be retained in the member’s name as a permanent class b credit redeemable only upon your dissolution or liquidation you will maintain records of participating members’ interest in the class b credits sec_501 of the code provides for the exemption from federal_income_tax of benevolent life_insurance association of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses sec_501 c of the code provides that subparagraph a shall apply to mutual or cooperative electric company without taking into account any income received or accrued from qualified pole rentals or prepayment of certain loans from the provisions of the rural electrification act of revrul_72_36 1972_1_cb_151 set forth certain operational requirements that cooperative companies must meet for exemption under sec_501 of the code these requirements include the following a cooperative must keep adequate_records of each member’s rights and interest in the assets of the organization the rights and interests of members in the organization’s savings must be determined in proportion to their business with the organization a member’s rights and interest may not be forfeited upon the withdrawal or termination of membership a cooperative must not retain more funds than it needs to meet current losses_and_expenses and upon dissolution gains from the liquidation of assets should be distributed to all current and former members in proportion to the value or quantity of business that each did with the cooperative over the years in 44_tc_305 acq 1966_1_cb_3 the court stated that an organization must meet certain common_law requirements in order to be a cooperative these common_law requirements include the following democratic control of the organization by members the organization operates at cost for the benefit of members and the contributors of capital to the organization do not control or receive most of the pecuniary benefits of the organization’s operations ie subordination of capital revrul_57_420 1957_2_cb_308 described an organization formed to provide and maintain a two-way radio system for the mutual benefit of its members and without profit the ruling states that the organization is similar to a mutual or cooperative telephone company in that a two-way radio communication system on a mutual basis is an organization whose purpose is similar in nature to a mutual telephone company the ruling held that the organization is a like organization and provided or more of its income is collected from members for the sole purpose of meeting losses_and_expenses it is exempt under sec_501 of the code revrul_83_170 1983_2_cb_97 held that a cooperative organization furnishing cable television service to its members qualifies for exemption from federal_income_tax as a like organization within the meaning of sec_501 of the code revrul_67_265 1967_2_cb_205 holds that an association which furnishes light and water to its members on a cooperative basis may qualify for exemption from federal_income_tax as a like organization under sec_501 of the code you are engaged solely in furnishing electricity to members on cooperative basis for which you are exempt under sec_501 of the code see sec_501 and revrul_67_265 you now propose to provide landline and wireless internet services and cable television services to members on a cooperative basis the internet services provide members with a means to receive information from the internet network and enable them to communicate with others in the network this service is similar to the communication system provided by the organization described in revrul_57_420 providing cable television service is an activity permitted under sec_501 as held by revrul_83_170 therefore as long as the internet and cable television services are provided on a cooperative basis and or more of your income is from members and used solely for meeting your losses_and_expenses these new services are like organization activities within the meaning of sec_501 of the code and will not adversely affect your exemption under that section your provision of internet service via landline to members on a cooperative basis is a like organization activity described in sec_501 of the code your provision of wireless internet service vial satellite to members on a cooperative basis is a like organization activity described in sec_501 of the code your provision of cable television service to members on a cooperative basis is a like organization activity described in sec_501 of the code your patronage capital discounting program will be made available to all members and former members in identical terms and on a voluntary basis the program allows members to redeem early some or all of their patronage capital credits at a discounted rate you retain the amount representing the difference between the face value of the patronage credit and the discounted amount which is credited to the participating members and is available for distribution to them upon your dissolution or liquidation you will retain contact information records on the participating members we conclude that the redemption program does not violate the cooperative principles set forth in puget sound plywood supra and revrul_72_36 the redemption program does not affect the rights of a member to vote to receive services at cost and to receive refund on any savings derived from services provided based on the foregoing and your representations we rule as follows this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based we express no opinion as to the tax consequences of the transactions under other provisions of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization who requested it sec_6110 of the code provides that it may not be used or cited as precedent your proposed discounting of capital credits is consistent with the requirements of revrul_72_36 and does not constitute forfeiture of members’ patronage capital your exemption under sec_501 of the code includes providing landline internet wireless internet via satellite and cable television services on a cooperative basis the modifications to your bylaws to accommodate patronage credit discounting will not jeopardize your exempt status under sec_501 of the code if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter you should keep a copy for your permanent records enclosure notice lois g lerner director exempt_organizations rulings agreements sincerely
